UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2208



L. RUTHER,

                                              Plaintiff - Appellant,

          versus


LAKE DEL RAY APARTMENTS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-01-1032-A)


Submitted:   February 22, 2002            Decided:   March 15, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.     Bernard Joseph DiMuro, DIMURO,
GINSBERG, & LIEBERMAN, P.C., Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     L. Ruther appeals the district court’s orders dismissing his

civil action and motion to reconsider. The record does not contain

a transcript of the hearing conducted on September 7, 2001, at

which the district court gave its reasons for dismissing the

action.    Ruther has the burden of including in the record on appeal

a transcript of all parts of the proceedings material to the issues

raised on appeal.    Fed. R. App. P. 10(b); 4th Cir. Local R. 10(c).

Appellants proceeding on appeal in forma pauperis are entitled to

transcripts at government expense only in certain circumstances.

28 U.S.C. § 753(f) (1994).    By failing to produce a transcript or

to qualify for the production of a transcript at government ex-

pense, Ruther has waived review of the issues on appeal which de-

pend upon the transcript to show error.    Keller v. Prince George’s

Co., 827 F.2d 952, 954 n.1 (4th Cir. 1987).      We therefore affirm

the district court’s orders. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2